 

Exhibit 10.91

 

AMENDMENT 5 TO ACQUISITION AGREEMENT

 

This Amendment 5 to Acquisition Agreement (this “Amendment”), dated March 12,
2017 is entered into by and among China United Insurance Service, Inc., a
company with limited liability incorporated under the laws of Delaware (“CUIS”)
and the selling shareholders of Action Holdings Financial Limited (“AHFL”) as
listed in Schedule I of this Amendment (the “Selling Shareholders”) .

 

CUIS and the Selling Shareholders are collectively referred to as the “Parties”
and each a “Party” under this Amendment.

 

WHEREAS, the Parties entered into the Acquisition Agreement on August 24, 2012
(the “Agreement”), pursuant to which CUIS acquired any and all issued and
outstanding shares of AHFL and became the sole shareholder of AHFL, and the
Parties agreed that CUIS shall pay the consideration set forth in Section 2.2 of
the Agreement for such acquisition.

 

WHEREAS, the Company and the selling shareholders of AHFL entered into a fourth
amendment to the Agreement, pursuant to which, on or prior to March 31, 2017,
the Company agreed to distribute the cash payment in the amount of NT$15
million.

 

WHEREAS, the Selling Shareholders and CUIS desire to amend certain provisions of
Sections 2.2(iii) of the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to and on the terms
and conditions set forth herein, the Parties hereto agree as follows:

 

To amend and restate Sections 2.2(iii):

(iii) pay NT$15 million to the Selling Shareholders in the amounts set forth
opposite each Selling Shareholder's name on Schedule I on or prior to March 31,
2019 or at any other time or in any other manner otherwise agreed upon by and
among the Parties.

 

Capitalized terms defined in the Agreement have, unless expressly defined in
this Amendment or the context requires otherwise, the same meaning in the
Agreement.

 

 

 

 

Except amended by this Amendment, any other provision of the Agreement shall
remain unchanged. This Amendment together with the Agreement shall constitute
the entire agreement among the Parties with respect to the subject matter of the
Agreement and shall supersede all previous communications of the Parties in
respect of the subject matter of the Agreement. This Amendment is made in one or
more counterparts, all of which will be considered one and the same agreement
and will become effective. When one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart.

 

IN WITNESS WHEREOF the Parties hereto have executed this Amendment as of the day
and year first above written.

 

China United Insurance Service, Inc.   By: /s/Yi-Hsiao Mao   Name: Yi-Hsiao Mao
Title: Director

  

 

 

 

By: /s/ MAO YI HSIAO   By: /s/ CHOU CHUNG HSIEN Name: MAO YI HSIAO   Name: CHOU
CHUNG HSIEN       By: /s/ CHEN HUNG JU   By: /s/ YU HENG CHI Name: CHEN HUNG JU
  Name: YU HENG CHI       By: /s/ CHENG MIN LUNG   By: /s/ CHEN HSIN CHU Name:
CHENG MIN LUNG   Name: CHEN HSIN CHU       By: /s/ LEE TSUN HSING   By: /s/ CHEN
SHU TZU Name: LEE TSUN HSING   Name: CHEN SHU TZU       By: /s/ YEH FU CHAO  
By: /s/ CHEN YING CHANG Name: YEH FU CHAO   Name: CHEN YING CHANG       By: /s/
HSU MING CHU   By: /s/ CHEN YI CHING Name: HSU MING CHU   Name: CHEN YI CHING  
    By: /s/ YU WANG CHIN   By: /s/ YANG LI LING Name: YU WANG CHIN   Name: YANG
LI LING       By: /s/ WANG LING SHUEH   By: /s/ CHEN PO CHIANG Name: WANG LING
SHUEH   Name: CHEN PO CHIANG       By: /s/ CHEN HSIAO HUNG   By: /s/ CHIANG WEN
TE Name: CHEN HSIAO HUNG   Name: CHIANG WEN TE       By: /s/ LI BI E   By: /s/
LIN KUNG YEN Name: LI BI E   Name: LIN KUNG YEN       By: /s/ YANG CHE CHIA  
By: /s/ HONG ZHONG NAN Name: YANG CHE CHIA   Name: HONG ZHONG NAN       By: /s/
CHOU SHIOU HUEI   By: /s/ JIAN SU HUA Name: CHOU SHIOU HUEI   Name: JIAN SU HUA
      By: /s/ HSU YA LIN   By: /s/ HAO CHIEH Name: HSU YA LIN   Name: HAO CHIEH
      By: /s/ WANG JEN CHUAN   By: /s/ WANG MEI HUI Name: WANG JEN CHUAN   Name:
WANG MEI HUI       By: /s/ LIAO YUNG MING   By: /s/ LIU TA WEI Name: LIAO YUNG
MING   Name: LIU TA WEI       By: /s/ CHANG CHIEN HAN CHUNG   By: /s/ CHENG
HSING LING Name: CHANG CHIEN HAN CHUNG   Name: CHENG HSING LING

 

 

 

 

By: /s/ YANG HSIU YUN   By: /s/ LIN TING HUA Name: YANG HSIU YUN   Name: LIN
TING HUA       By: /s/ LIN CHU CHUN   By: /s/ LEE YAO TUNG Name: LIN CHU CHUN  
Name: LEE YAO TUNG       By: /s/ TSAI CHIH HUNG   By: /s/ HUANG SHU JHEN Name:
TSAI CHIH HUNG   Name: HUANG SHU JHEN       By: /s/ TSAI KUO SUNG   By: /s/ CHAO
HUI HSIEN Name: TSAI KUO SUNG   Name: CHAO HUI HSIEN       By: /s/ WU CHI TAI  
By: /s/ HSU PEI YU Name: WU CHI TAI   Name: HSU PEI YU       By: /s/ CHEN HSUAN
YU   By: /s/ TU WEI PIN Name: CHEN HSUAN YU   Name: TU WEI PIN       By: /s/
JIANG KAI WEI   By: /s/ TU CHENG WEI Name: JIANG KAI WEI   Name: TU CHENG WEI  
    By: /s/ LIN CHUN WEI   By: /s/ CHAN HUI YING Name: LIN CHUN WEI   Name: CHAN
HUI YING       By: /s/ TU WEN TI   By: /s/ CHUANG YUNG CHI Name: TU WEN TI  
Name: CHUANG YUNG CHI       By: /s/ SHEN WEN CHE   By: /s/ CHIN LI HSUN Name:
SHEN WEN CHE   Name: CHIN LI HSUN       By: /s/ HSIEH TUNG CHI   By: /s/ YEH JEI
HUA Name: HSIEH TUNG CHI   Name: YEH JEI HUA       By: /s/ CHEN YU ZHEN   By:
/s/ LIN CHIN CHIANG Name: CHEN YU ZHEN   Name: LIN CHIN CHIANG       By: /s/
TSAO CHIH TANG   By: /s/ SHIH YEN CHIN Name: TSAO CHIH TANG   Name: SHIH YEN
CHIN       By: /s/ CHENG YA FEN   By: /s/ CHEN HSIANG LI Name: CHENG YA FEN  
Name: CHEN HSIANG LI       By: /s/ HUANG CHUN CHIEH   By: /s/ LIU YU FANG Name:
HUANG CHUN CHIEH   Name: LIU YU FANG

 

 

 

 

By: /s/ TUNG SU LAN   By: /s/ CHANG HUI CHUN Name: TUNG SU LAN   Name: CHANG HUI
CHUN       By: /s/ YEN YU HSUN   By: /s/ YEH WAN YU Name: YEN YU HSUN   Name:
YEH WAN YU       By: /s/ CHEN MING HSIU   By: /s/ YANG HSIANG HUI Name: CHEN
MING HSIU   Name: YANG HSIANG HUI       By: /s/ NIEN HUI CHU   By: /s/ CHIH YING
PEI Name: NIEN HUI CHU   Name: CHIH YING PEI       By: /s/ SHEN KAI FONG   By:
/s/ WANG LING SHIH Name: SHEN KAI FONG   Name: WANG LING SHIH       By: /s/ CHEN
HSIAO MEI   By: /s/ CHENG YEN WEN Name: CHEN HSIAO MEI   Name: CHENG YEN WEN    
  U-Li Investment Consulting Enterprise Co., Ltd.   Marcopolo Investment Company
Ltd. By: /s/ LEE SHU FEN   By: /s/ CHOU CHUNG HSIEN Name: LEE SHU FEN   Name:
CHOU CHUNG HSIEN Title: Director   Title: Director       CHENG HENG Investment
Co., Ltd.   HONG YUAN Investment Co., Ltd. By: /s/ YU HENG CHI   By: /s/ LEE
TSUN HSING Name: YU HENG CHI   Name: LEE TSUN HSING Title: Director   Title:
Director       FENG SHOU Investment Co., Ltd.   By: /s/ CHEN CHANG CHIH By: /s/
CHEN HUNG JU   Name: CHEN CHANG CHIH Name: CHEN HUNG JU     Title: Director    

 



 

 

 

Schedule I

 

No.   Shareholder Name   Amount of Cash Paid to the Selling
Shareholders on or prior to March 31, 2019 1    MAO YI HSIAO   1,366,117 2  
CHOU CHUNG HSIEN   91,941 3   CHEN HUNG JU   974,276 4   YU HENG CHI   487,345 5
  CHENG MIN LUNG   583,112 6   CHEN HSIN CHU   155,285 7   LEE TSUN HSING  
20,633 8   CHEN SHU TZU   103,089 9   YEH FU CHAO   109,494 10   CHEN YING CHANG
  206,357 11   HSU MING CHU   315,082 12   CHEN YI CHING   40,122 13   YU WAN
CHIN   33,440 14   YANG LI LING   100,036 15   WANG LING SHUEH   8,345 16   CHEN
PO CHIANG   8,741 17   CHEN HSIAO HUNG   36,292 18   CHIANG WEN TE   380,343 19
  LE BI E   26,914 20   LIN KUNG YEN   38,362 21   YANG CHE CHIA   98,248 22  
HONG ZHONG NAN   43,317 23   CHOU SHIOU HUEI   26,049 24   JIAN SU HUA   37,669

 



 

 

 

No.   Shareholder Name   Amount of Cash Paid to the Selling
Shareholders on or prior to March 31, 2019 25   HSU YA LIN   170,464 26   HAO
CHIEH   40,020 27   WANG JEN CHUAN   14,514 28   WANG MEI HUI   7,457 29   LIAO
YUNG MING   29,793 30   LIU TA WEI   102,102 31   CHANG CHIEN HAN CHUNG   50,507
32   CHENG HSING LING   40,319 33   YANG HSIU YUN   20,126 34   LIN TING HUA  
101,928 35   LIN CHU CHUN   34,232 36   LEE YAO TUNG   27,535 37   TSAI CHIH
HUNG   42,855 38   HUANG SHU CHEN   6,651 39   TSAI KUO SUNG   96,892 40   WU
CHI TAI   14,053 41   HSU PEI YU   15,215 42   CHEN HSUAN YU   37,659 43   TU
WEI PIN   38,304 44   JIANG KAI WEI   29,187 45   TU CHENG WEI   25,681 46   LIN
CHUN WEI   6,589 47   CHAN HUI YING   7,688 48   CHAO HUI HSIEN   115,275 49  
TU WEN TI   32,531 50   CHUANG YUNG CHI   35,360 51   SEHN WEN CHE   39,684 52  
CHIN LI HSUN   20,206 53   HSIEH TUNG CHI   30,440 54   YEH JEI HUA   37,886

 



 

 

 

No.   Shareholder Name   Amount of Cash Paid to the Selling
Shareholders on or prior to March 31, 2019 55   CHEN YU ZHEN   10,103 56   LIN
CHIN CHIANG   12,558 57   TSAO CHIH TANG   3,293 58   SHIH YEN CHIN   10,224 59
  CHENG YA FEN   6,627 60   CHEN HSIANG LI   10,224 61   HUANG CHUN CHIEH  
10,224 62   LIU YU FANG   10,224 63   TUNG SU LAN   6,890 64   CHANG HUI CHUN  
20,460 65   YEN YU HSUN   5,819 66   YEH WAN YU   10,224 67   CHEN MING HSIU  
6,890 68   YANG HSIANG HUI   10,224 69   NIEN HUI CHU   10,224 70   CHIH YIN PEI
  10,224 71   SHEN KAI FONG   3,334 72   WANG LING SHIH   3,596 73   CHEN HSIAO
MEI   3,596 74   CHENG YEN WEN   3,596 75   U-Li Investment Consulting
Enterprise Co., Ltd.   5,107,500 76   Marcopolo Investment Company Ltd.  
909,254 77   CHENG HENG Investment Co., Ltd.   858,740 78   HONG YUAN Investment
Co., Ltd.   626,375 79   FENG SHOU Investment Co., Ltd.   757,712 80   CHEN
CHANG CHIH   10,103 Total       NT$15 MILLION

 

 

 

